DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the raised portion of the lid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotroneo (U.S. Patent No. 4307817) in view of Bock (EP-133362-A).
Cotroneo discloses an injection molded packaging (col. 1, lines 59-62) comprising a container (52) and a lid (50), said container having a bottom portion, a sidewall portion (16) extending from the bottom portion and ending in a rim portion (18) having an upper edge, said lid having a central portion and a peripheral rim portion, said peripheral rim portion of the lid being arranged to engage with the rim portion of the container to seal the container (col. 4, lines 23-33), said rim portion of the container having a first annular locking element (24) arranged on an outside surface of the container rim and a second annular locking element (54) arranged on an inside surface of the container rim, said peripheral rim portion of the lid comprising a downward facing U shaped groove into which the rim portion of the container can be engaged (Fig. 5), said downward facing U shaped groove having a first surface (28) facing the central portion of the lid and a second surface (32) facing away from the central portion of the lid, said first surface being arranged with a first annular locking element (side wall surface) which engages with the first locking element of the container rim and said second surface being arranged with a second annular locking element (62) which engages with the second locking element of the container rim characterized in that the 
Cotroneo fails to teach the first position where the second portion is arranged essentially parallel with the first portion and extending in a direction from the bending line and away from the container bottom, wherein the second portion is arranged essentially parallel with the first portion, and characterized in that the first and second portions of the upper rim of the container are in contact in the second position of the second portion. 
Bock teaches that it is known in the art to manufacture a container and lid with a folding sealing portion that has a first position where the second portion is arranged essentially parallel with the first portion and extending in a direction from the bending 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the sealing portions with greater ranges of movement, in order to create more resistance and tighter seals and since such a modification would be the use of a known technique to close a lid on a container.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotroneo and Bock in view of Kinne (U.S. Patent No. 5511680).
The modified packaging of Cotroneo fails to teach wherein the rim portion of the container comprises a third annular locking element and in that the rim portion of the lid comprises a third annular locking element which engages with the third annular locking element of the rim portion of the lid when the lid is mounted on the container, the third annular locking element on the rim of the container is arranged on an inner surface of the container, in that the third annular locking element on the rim of the container is arranged above the second annular locking element.
Kinne teaches that it is known in the art to manufacture a container and lid with a plurality of locking elements (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the packaging with additional locking elements in order to more securely lock the lid on the container.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotroneo and Bock in view of Allen (U.S. Application Publication No. 20080283527).
The modified packaging of Cotroneo fails to teach wherein the central portion of the lid comprises a raised portion which is higher than a highest portion of the rim portion of the lid, wherein the raised portion of the lid and the rim portion of the lid are arranged such that when a vertical force is applied to the raised portion of the lid, then the central portion of the lid is displaced downwardly and the second locking element of the lid is pressed outwardly against the second locking element of the rim of the container and/or against the side wall portion of the container.
Allen teaches that it is known in the art to manufacture a lid with a raised central portion (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a raised central portion, in order to provide the lid with a gasping area. The modified lid would function as claimed when pressed on due to the flexible nature of the material use to manufacture the lid.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotroneo and Bock in view of Lawrence et al. (U.S. Patent No. 4721210).
The modified packaging of Cotroneo fails to teach wherein the lid further comprises a lid lever which has a first position where it is extending downwardly along the side of the container and a second position where the lid lever is bent outwardly about a bending line until an outer portion of the lid lever engages with an outer portion of the rim portion of the container.
Lawrence teaches that it is known in the art to manufacture a lid with lid lever (43)that can bend to different engagement positions (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a lid lever in order to provide the lid with tamper evince and to provide a grip for the lid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733